CORPORATIONS
From July 1, 1978 to January 8, 1979, those charities affected by House Bill 1478, Thirty-sixth Legislature, Second Session (1978), Sections 1-10 shall register pursuant thereto with the Commissioner of Charities and Corrections.  The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Effective July 1, 1978, certain duties of the Commissioner of Charities and Corrections, specifically the registering of certain charities, are transferred to the office of the State Auditor and Inspector. That office, however, does not come into existence until January 8, 1979. It is the responsibility of the Commissioner of Charities and Corrections to continue the registrations of those specified charities until the office of State Auditor and Inspector comes into existence.  A plain reading of House Bill 1478, 36 Legislature, 2nd Session, Sections 1-10, shows the clear intent of the Legislature that in order to solicit or accept contributions, a charitable organization, not exempt under 18 O.S. 552.4 [18-552.4] (1977) shall be registered with the State Auditor and Inspector, H.B. 1478, 2. The above provision constituted an amendment of 18 O.S. 552.3 [18-552.3] (1977) enacted by laws of 1976, effective June 4, 1976. That provision called for the registration of the specified charities with the Commissioner of Charities and Corrections. 18 O.S. 552.3 [18-552.3] (1977).  The intent of the Legislature that the charities in question register with the State of Oklahoma is clear. It is likewise clear that the Legislature in enacting House Bill 1478 intended the ongoing registration of those charities. To do so would require that registration continue in the office of the Commissioner of Charities and Corrections until such time as the office of the State Auditor and Inspector came into existence.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. From July 1, 1978 to January 8, 1979, those charities affected by House Bill 1478, 36 Legislature, 2nd Session, Sections 1-10 shall register pursuant thereto with the Commissioner of Charities and Corrections.  (JOSEPH J. REINKE) (ksg)